UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4609


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

ROBERT HANSEN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:10-cr-00326-JRS-1)


Argued:   March 23, 2012                   Decided:   April 18, 2012


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Paul Geoffrey Gill, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Richmond, Virginia, for Appellant.      Richard Daniel
Cooke, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.   ON BRIEF: Michael S. Nachmanoff, Federal Public
Defender, Alexandria, Virginia, for Appellant.           Neil H.
MacBride, United States Attorney, Alexandria, Virginia, Olivia
L. Norman, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      This    appeal    arises   from     the   district    court’s     denial    of

defendant     Robert    Hansen’s    motion      to   suppress     evidence     that

Virginia State Troopers found when searching his car after an

undisputedly valid traffic stop.                The search ensued after one

trooper observed a clear plastic bag containing six cartons of

unstamped cigarettes on the back seat.                Having had the benefit

of   oral    argument    and   having     carefully    reviewed     the   briefs,

record,     and   relevant     Virginia    statutes,       we   agree   with     the

district court’s analysis and affirm on its reasoning.

                                                                          AFFIRMED




                                            2